UNITED STATES DlSTRlCT COURT
|\/llDDl_E DlSTRlCT OF FLORlDA
TAl\/lPA Dl\/lS|ON

UN|TED STATES OF Al\/lERlCA,
v. CASE NO. 8118-CR-53~T-17AEP

Al\/llLKA l\/lURlLLO HURTADO.

ORDER
This cause is before the Court on:

Dkt. 116 l\/lotion to Waive the Fees on Court Records

Defendant Amill<a l\/lurillo Hurtado, UY, requests that the Court
Waive the cost for court records Which could help Defendant in filings that

Defendant Hurtado Wishes to file.

Defendant Hurtado Was sentenced on August 9, 2018. Defendant
Hurtado has not appealed the Judgment entered in this case, nor has Defendant

Hurtado filed a Sec. 2255 Petition or a habeas Petition.

ln the l\/lotion, Defendant Hurtado has not explained What claims
the court records that Defendant Hurtado intends to request Would have
helped Defendant Hurtado to raise. Defendant Hurtado has not included
any allegations that might establish that Defendant Hurtado is entitled to

transcripts and court records at this time,

After consideration, the Court finds that Defendant Hurtado’s l\/lotion
to Waive Fees on Court Records is premature The Court notes that a district
court’s denial of a federal prisoner’s transcript request has been affirmed on

appeal Where there is no appeal pending and the defendant has not moved to

Case No. 8::18-CR-53-T-17AEP

vacate his sentence under Sec. 2255. See V\/alker v. United States, 424 F.2d
278, 279 (5th Cir. 1970) (holding that “only Where a [habeas] petitioner...has

been granted leave to proceed in forma pauperis and his application is pending
before the court is that petitioner entitled to be furnished copies of court records
Without costs.”) Based on the plain language and necessary operation of

[28 U.S.C. Sec. 753(f)...a motion for a free transcript pursuant to Sec. 753(f) is not
ripe until a Sec. 2255 motion has been filed. United States v. l-lorvath, 157 F.3d
131, 132 (2d Cir. 1998); see also United States v. Losinq, 601 F.2d 351, 352 (8*h
Cir. 1979) (holding that, under the language of Sec. 753(f) and the Supreme
Court’s decision in United States v. l\/lacCollom, 426 U.S. 317 (1996), any request
for a free transcript prior to the filing of a section 2255 complaint is premature).

Accordingly, it is

ORDERED that w s_e_ DefendantAmilka l\/lurillo Hurtado”s l\/lotion to
VVaive Fees on Court Records (Dkt. 116) is denied without prejudice

DONE and ORDERED in Chambers in Tampa, Florida on this Bay of
l\/lay, 2019.

  

V
United States District Judge

 
 

Case No. 8:118-CR-53-T-17AEP

Copies to:
All parties and counsel of record

P_ro _S_e_ Defendant:

Amill<a l\/lurillo Hurtado

Reg. No. 70029-018

Rivers Correctional lnstitution
P. O. Box 630

VVinton, N.C. 27986

